Case 2:20-mj-0O2008-MEF Document10_ Filed 07/14/20 Page 1 of 3 PagelD #: 14

‘AO 189A (Rev, 12/11) Order Setting Conditions of Retease Pagetof 3 __ Pages

UNITED STATES DISTRICT COURT

for the
Western District of Arkansas

 

United States of America )
v. )
LEXIS NICHOLE FLORES ) Case No. 2:20-mj-2008-001
}
~ Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT #2 ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
{2) The defendant must cooperate in the collection of a DNA sample if it is authorized b y 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

<4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

3) The defendant must sign an Appearance Bond, if ordered.
Case 2:20-mj-O2008-MEF Document10_ Filed 07/14/20 Page 2 of 3 PagelD #: 15

AO 199%: (Rev. 12/11) Additional Conditions of Release Page 2 of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE

 

I'l .§ FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

i) «) The defendant is placed in the custody of:

Person or organization

Address (only ifabove is an orgonization)

City and state Tel. No.

whi agric:s to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court procecdings, and {c) notify the court immediately
ifthe: de.tndant violates a condition of release ar is no longer in the custodian's custody.

 

 

 

 

Signed:

 

Custodian Date

(2) 8!) The defendant must:
i « } (a) submit to supervision by and repost for supervision to the United States Prabation Office .
telephone number (479) 783-8050 , no later than 07/14/2020 a
(b) continue or actively seek employment.
({c} continue or start an education prograni.

ny
)
} (d) surrender any passport to:
)
}

 

* ) (¢) not obtain a passport or other intermational travel document.
(f) abide by the following restrictions on personal association, residence, or travel: Travel resivicted to the District of Arizona

2 Western District of Arkans S$ givan pri proval by the pretrig| services office
i) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: :

{
A
{
+f
6
’
x

   

 

 

) (h) get medical or psychiatric treatment:

 

rhs

 

) (@ > return to custody each at o'clock after being released at __0’clock for employment, schooting,
or the following purposes:

 

 

© ) @) maintain residence at a halfway house or community corrections center, as the pretrial services uffice or supervising officer considers

necessary.
(-" ) (k) not possess a firearm, destructive device, or other weapon.
© -©) (D not use alcohol ( Jatall( X ) excessively.

« " ) (m) not use or unlawfully possess a narcotic drug or other contratied substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

- } dn) the defendant shall not purchase, possess, use. distribute or administer Marijuana or obtain or possess a medical marijuana card or
prescription, This condition supersedes standard condition number 7(m) with respect to marijuana only. If the defendant is currently in
possession of'a medical marijuana card, he/she will turn it over immediately to the probation office,

{ :€) (0) submit to testing for a prohibited substance if required by the pretrial services office orsupervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcoho: testing system, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency end accuracy of prohibited
substance screening or testing.

() (P) participate in a program of inpatient or Outpatient substance abuse therapy and counseling it directed by the pretrial services office or
supervising officer.

{ —) (q) participate in one of the following locution restriction programs and comply with its requirements as directed.

( )( Curfew. You are restricted to your residence every day { ) from _. @ ,or { )as
directed by the pretrial services office or supervising officer; or
( ) (ii) Home Detention. Youare restricted to yourresidenceatall times except for employment; education; religious services; medical,
Substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or
( (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

{ ) (©) submit to location monitoring as directed by the pretrial services office or supervising officer anc comply with all of the program
requirements and instructions provided.

(  } You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(0 ) (Ss) report as soon as possible, to the pretrial services office or supervising officer, every contuct with law enforcement personnel, including
arrests, questioning, or traffic stops.
¢ 9

ae

 
Case 2:20-mj-0O2008-MEF Document10_ Filed 07/14/20 Page 3 of 3 PagelD #: 16

AQ TLIC (Rev. 09/08) Advice of Penalties Page 3 of 3 Pages
— ADVICE OF PENALTIES AND SANCTIONS

“OQ VHE DEFENDANT:
Ji) ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of’ warrant for your arrest, a
1evscation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imp. sonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prisca term of not more than ten years
ind for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
conccutive (/e., in addition to) to any other sentence you receive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, cr both, to: obstnuic: a criminal investigation;

!ainj!_r swith a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, o ‘nformant; or intimidate or attempt
11 i 1 midate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
tigr icantly more serious if they involve a killing or attempted killing,

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,

)OU ‘ 1ay be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

{1) an offense punishable by death, life imprisonment, or imprisonment fer a term of fifteen vears or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fiftcen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(+) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

4 term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
iddi on, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

1 acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all conditions
offre ase, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penzities and sanctions set forth above,

“Defandane s Sigranis &

v.

 

 

Directions to the United States Marshal

r . The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. Iy still in custody, the cic fendant must be produced before

the appropriate judge at the time and place specifigd,

  

 

 

 

lieve 7/14/2020
Jdudicia’ Officer's Signs. ure
US DISTRICT COURT Honorable Mark E. Ford, U. S. [Aagistrate Judge
WESTERN DIST ARKANSAS Printed name and ritl:
FILED

Hbberd toe Dares DEFENDANT PRETRIALSERVICE US.ATTORNEY JUS. MARSHAL

DOUGLAS F. YOUNG, Clerk

By Deputy Clerk
